DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim. 
	Claim 30 depends upon a cancelled claim 1, and therefore does not depend from a previously set forth claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 12 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi (US 2009/0162608)(Yagi ‘608).
Yagi ‘608 teaches a glass ceramic composition comprising SiO2 60-78%, Li2O 5-12%, P2O5 1.5-3%, ZrO2 1-10%, Al2O3 4-10%, and Na2O 0-3%.  See paragraphs [0022] and [0023].  This composition has overlapping ranges of components with the glass and glass ceramic of instant claims 12 and 20-24 with the exception of Li2O, and overlapping ranges have been held to establish prima facie obviousness.  As to Li2O, Yagi et al. discloses an upper limit of 12 wt% whereas claim 12 recited a lower limit of “greater than 12 wt%.”   However, it has been held that closely approaching ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05 I.  
  Therefore, Yagi et al. renders claims 12 and 20-24 prima facie obvious because of the overlapping and closely approaching ranges.  
Further as to claim 12, Yagi ‘608 teaches that the glass ceramic has an average grain size of less than 100 nm, preferably less than 70 nm, which suggests that the glass ceramic contains grains of 100 nm or less or 70 nm or less.  See paragraph [0098].  Yagi ‘608 does not teach the average transmittance over a range of 400 to 1000 nm at a thickness of 1 mm.  The main determinate of transmittance of a glass ceramic is the grain size of the crystal phase and Yagi ‘113 teaches a glass ceramic having a very fine crystal structure, i.e., less than 70 nm.  Accordingly, one of ordinary skill in the art would have expected the glass ceramic of Yagi ‘608 to have a high transmittance, such as greater than 85% over a range of 400 to 1000 nm at a thickness of 1 mm.  
As to claims 25 and 26, Yagi ‘608 suggests that the glass or glass ceramic has a thickness of 1 mm.  See [0103]. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi (US 2009/0162608)(Yagi ‘608) as applied to claim 12 above further in view of Amin et al. (US 2011/0092353).
Yagi ‘608 renders obvious claim 12 for the reasons recited above.  Yagi ‘608 differs from claims 17-19 by failing to teach a compressive stress, depth of compression or central tension in the glass ceramic.
 Amin et al. discloses glass ceramics for electronic devices that are smaller, lighter and stronger. See paragraphs [0004]-[0006].  These properties are achieved by ion exchanging the glass ceramic to a compressive stress of at least 300 MPa and a DOL of 40 µm. See paragraphs [0022]-[0023].
Therefore, it would have been obvious to have ion exchange strengthened the glass ceramic of Yagi ‘608 to form a compressive stress of greater than 300 MPa and a DOL of greater than 40 µm because Amin et al. suggests that such a treatment will result in a glass ceramic that is lighter and stronger. 
Further as to claim 18, central tension is determined by the depth of layer, thickness of the article and magnitude of compressive stress. Since the article described by Amin et al. has overlapping ranges for these parameters, one of ordinary skill in the art would have expected the process of Amin et al. an overlapping central tension. 

Response to Arguments
Applicant's arguments filed 13 September 2022 have been fully considered but they are not persuasive. 
Applicants argue that Yagi ‘608 does not teach or suggest greater than 12 wt% Li2O.  However, no patentable distinction can be discerned between a glass containing 12 wt% Li2O and a glass containing greater than 12 wt% Li2O in view of the closely approaching range.
Applicants note that Yagi '608 teaches "[i]f the amount of [the Li2O] component exceeds 12%, chemical durability deteriorates significantly and, therefore, the upper limit of this component is preferably 12%, more preferably 11% and most preferably 10.5%."   However, one of ordinary skill in the art is capable of using this information.  If one is not concerned with chemical durability, one could employ greater amounts of Li2O in order to crystallize the appropriate crystal phase and to lower the viscosity of the glass.  See paragraph [00080] of Yagi ‘608.

Allowable Subject Matter
Claims 27-29 are allowed.  Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784